United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3044
                                   ___________

Sherri P. Gibson,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Kenneth S. Apfel, Commissioner of    *     [UNPUBLISHED]
Social Security,                     *
                                     *
            Appellee.                *
                                ___________

                          Submitted: March 2, 1999

                               Filed: March 5, 1999
                                    ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Sherri P. Gibson appeals the district court’s1 order dismissing as untimely her
complaint seeking review of the Social Security Commissioner’s decision to deny her
application for supplemental security income. Having reviewed the record and the
parties’ briefs, we conclude that no error of law or fact appears and that an opinion



      1
        The Honorable D. Brook Bartlett, Chief Judge, United States District Court
for the Western District of Missouri.
would lack precedential value. Accordingly, the judgment is affirmed. See 8th Cir.
R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-